         Case 1:18-cr-00427-PGG Document 154 Filed 04/12/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Order of Restitution

                v.                                                           S1 18 Cr. 427 (PGG)

 Domenic Aiello,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Nicolas Roos and Danielle R.

Sassoon, Assistant United States Attorneys, of counsel; the presentence report; the defendant’s

conviction on Counts One through Six of the above-referenced Information; and all other

proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Domenic Aiello, the defendant, shall pay restitution in the total

amount of $15,686.22 to the victims of the offense charged in Counts One, Two, and Three. The

names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

to send payments to the new address without further order of this Court.

       2. Joint and Several Liability. Defendant’s liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter.

Defendant’s liability for restitution shall continue unabated until either the defendant has paid the

full amount of restitution ordered herein, or every victim has been paid the total amount of his loss

from all the restitution paid by the defendant and co-defendants in this matter.




09.10.2013
         Case 1:18-cr-00427-PGG Document 154 Filed 04/12/21 Page 2 of 2




       3. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

Dated: New York, New York
       April 9, 2021

                                              ___________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 2
